Citation Nr: 0413397	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  00-19 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected status post hemorrhoidectomy with scarring 
and redundant mucous membrane with impairment of sphincter 
control, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant had honorable active duty service from 
November 1945 to December 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that rating decision, the RO 
denied the veteran's claim for an increased disability 
evaluation for his service-connected status post 
hemorrhoidectomy, then rated as 10 percent disabling.  In an 
April 2003 supplemental statement of the case, however, the 
evaluation was increased from the 10 percent disability 
rating to a 30 percent rating.  Although a higher rating was 
assigned, since that rating was less than the maximum 
available benefit, the issue remains in appellate status.  AB 
v. Brown, 6 Vet. App. 35 (1993).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(CAVC) for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Thereafter, a decision was issued in the United States Court 
of Appeals for the Federal Circuit (CAFC) that interpreted 
the effect of the VCAA on claims for veteran's benefits, 
including the appellant's claim.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Among other things, this decision asserted 
that appellants must be afforded one year to respond to any 
request for development information under the VCAA.  

As to the notice requirements of the VCAA, the Board directs 
the attention of the VBA AMC to Pellegrini v. Principi, 17 
Vet. App. 412 (2004).  In that decision the CAVC stated that 
a notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159 (2003) must (a) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim(s) or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)".

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Secondly, it is noted that the most recent pertinent VA 
examination occurred in March 2001.  In the report of that 
examination, the examiner suggested more objective testing, 
namely "rectal manometry or EMG."  The examiner indicated 
that those tests could not be done at the Dayton VA Medical 
Center (VAMC), but would have to be done at the Cleveland 
VAMC.  There is no indication as to whether these tests were 
ever conducted.  Furthermore, in a statement submitted by the 
veteran in January 2003, he claimed an increased level of 
disability since that examination.  It is incumbent on VA to 
provide the veteran with an appropriate examination for the 
purpose of determining his current level of disability.  

Finally, the Board notes that the most recent treatment 
records contained in the claims file are dated in 2000.  It 
is therefore also incumbent upon VA to determine whether the 
veteran has obtained more recent treatment for his service-
connected hemorrhoid disorder, and if so, to secure those 
records.  

This case is REMANDED to the VBA AMC for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent; particularly Pellegrini, 
supra.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The notice must inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim, the information and evidence 
that VA will seek to provide, the 
information and evidence the claimant is 
to provide, and request the claimant to 
provide any evidence in his possession 
that pertains to the claim or something 
to the effect that the claimant should 
"give us everything you've got 
pertaining to your claim".  See 
Pellegrini, supra.  A record of his 
notification must be incorporated into 
the claims file.

The VBA AMC should ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the disorders 
at issue since 2000.  The veteran should 
be provided with the necessary 
authorizations for the release of any 
treatment records identified by him.  The 
RO should then obtain these records and 
associate them with the claims folder.  

3.  The VBA AMC should then schedule the 
veteran for another VA rectum and anus 
examination to be conducted by an 
appropriate specialist at the Cleveland 
VAMC, to determine the current nature and 
severity of his service-connected status 
post hemorrhoidectomy disability.  The 
claims folder should be sent to the 
examiner for review of pertinent 
documents.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should determine whether rectal 
manometry or EMG tests are necessary, and 
if so, they should be performed.  If 
these tests are found unnecessary, the 
examiner should set out in writing the 
reasons why they are not needed.  

Based upon a review of the claims file, a 
history taken from the veteran, and an 
examination, in addition to a general 
description of the pathology found, the 
examiner should set out a description of 
the degree of loss of sphincter control, 
if any, caused by his service-connected 
disorder.  This description should 
include answers to the following 
questions:  Is there complete loss of 
sphincter control?  If not, is there 
extensive leakage and fairly frequent 
involuntary bowel movements?  If not, is 
there occasional involuntary bowel 
movements, necessitating the wearing of a 
pad?  Is the veteran's history consistent 
with the physical findings?  A complete 
rationale of all opinions reached should 
be set out.  The report of the 
examination should be associated with 
the claims file.  

4.  Thereafter, the RO should consider all 
of the evidence of record and readjudicate 
the appellant's claim.  If a complete 
grant of the claim remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003)

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC.




	                  
_________________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




